Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

This Amendment, dated as of December 4, 2009, is made by and between CELLU
TISSUE-CITYFOREST LLC, a Minnesota limited liability company (the “Borrower”),
and ASSOCIATED BANK, NATIONAL ASSOCIATION, a national banking association (the
“Bank”).

RECITALS

The Borrower and the Bank have entered into an Amended and Restated
Reimbursement Agreement dated as of March 21, 2007, (the “Reimbursement
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Reimbursement Agreement unless otherwise specified.

The Borrower has requested that certain amendments be made to the Reimbursement
Agreement, which the Bank is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Reimbursement Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Reimbursement
Agreement is amended by adding or amending, as the case may be, the following
definitions:

The table set forth in the definition of “Applicable Margin and Applicable
Letter of Credit Fee Percentage”: is hereby amended in its entirety to read as
follows:

 

         

Revolving Loans

Applicable Margin

   

Applicable Letter of

Credit Fee Percentage

 

Levels

   Leverage Ratio    Per Annum     Per Annum  

3

   ³3    2.25 %    2.50 % 

2

   ³2 & <3    2.00 %    2.50 % 

1

   <2    1.75 %    2.50 % 

“Change of Control”: The occurrence of any of the following events (or any
combination of the following) whether arising from any single transaction or
event or any series of transactions or events (whether as the most recent
transaction in a series of transactions) which, individually or in the
aggregate, results in a change in the direct or indirect ownership of Borrower,
such that:



--------------------------------------------------------------------------------

(a) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than the Sponsor becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total outstanding voting Equity
Interests of Cellu Tissue or any of its direct or indirect parent entities (or
their successors by merger, consolidation or purchase of all or substantially
all of their assets) (for the purposes of this clause, such person or group
shall be deemed to beneficially own any outstanding voting Equity Interests of
Cellu Tissue or any of its direct or indirect parent entities held by a parent
entity, if such person or group “beneficially owns” (as defined above), directly
or indirectly, more than 50% of the outstanding voting Equity Interests of such
parent entity); or

(b) the first day on which a majority of the members of the Board of Directors
of Cellu Tissue are not Continuing Directors; or

(c) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of Cellu Tissue and its Subsidiaries
taken as a whole to any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act); or

(d) the adoption by the shareholders of Cellu Tissue of a plan or proposal for
the liquidation or dissolution of Cellu Tissue; or

(e) Cellu Tissue shall cease to own, free and clear of all Liens other than
Liens not prohibited by the Cellu Tissue JPMorgan Credit Agreement, 100% of the
outstanding Equity Interests of the Borrower; or

(f) any other “Change of Control” (howsoever defined) shall occur under the
Cellu Tissue Senior Secured Notes Loan Documents or the Cellu Tissue Credit
Facility Loan Documents;

provided, that a holding company with no material assets or operations
independent of its ownership of the Equity Interests of Cellu Tissue that is a
direct or indirect parent Cellu Tissue shall not be deemed to “beneficially
own,” directly or indirectly, the voting Equity Interests of Cellu Tissue or a
direct or indirect parent of Cellu Tissue provided that the beneficial ownership
of such parent remains the same as existed prior to the creation of such entity.

2. In addition, the following defined terms are hereby added to Section 1.1 of
the Reimbursement Agreement:

 

-2-



--------------------------------------------------------------------------------

“Board of Directors”: As to any Person, the board of directors or managers, as
applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Continuing Directors”: As of any date of determination, any member of the Board
of Directors of Cellu Tissue who: (1) was a member of such Board of Directors on
the First Amendment Effective Date; or (2) was nominated for election or elected
to such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

“First Amendment Effective Date”: means December 4, 2009.

3. Section 9.18 of the Reimbursement Agreement is hereby amended in its entirety
to read as follows:

Section 9.18 Leverage Ratio. The Borrower shall not permit, as of any Quarterly
Measurement Date, the Leverage Ratio to be greater than 2.5 to 1.0.

4. Section 9.19 of the Reimbursement Agreement is hereby amended in its entirety
to read as follows:

Section 9.19 Fixed Charge Coverage Ratio. The Borrower shall not permit, as of
any Quarterly Measurement Date, the Fixed Charge Coverage Ratio to be less than
1.2 to 1.0.

5. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Reimbursement Agreement shall remain in full force
and effect and shall apply to any advance or letter of credit thereunder.

6. Consent to IPO and Reorganization. The Bank hereby consents to the IPO and
the Reorganization and acknowledges and agrees that neither the IPO nor the
Reorganization shall trigger any Default or Event of Default under the
Reimbursement Agreement. As defined herein, “IPO” means the initial public
offering of shares of common stock of Cellu Tissue as described in the S-1
Registration Statement filed by Holdings with the Securities and Exchange
Commission on October 16, 2009, (File No. 333-162543) (the “S-1”).
“Reorganization” means Cellu Tissue’s reorganization of its corporate structure
through a series of mergers whereby Cellu Parent Corporation and Holdings will
be merged into the Cellu Tissue in connection with the IPO as described in the
S-1.

7. Amendment Fees. The Borrower shall pay the Bank as of the date hereof, a
fully earned, non-refundable fee in the amount of $5,000 in consideration of the
Bank’s execution of this Amendment. Upon effectiveness of this Amendment, the
Borrower

 

-3-



--------------------------------------------------------------------------------

shall pay the Bank an additional fully earned, non-refundable fee in the amount
of $20,000 in consideration of the Bank’s execution of this Amendment.

8. Conditions Precedent. This Amendment shall be effective at the “First Time of
Delivery” (as defined in the Underwriting Agreement to be entered into in
connection with the IPO) when the Bank shall have received an executed original
hereof, together with each of the following, each in substance and form
acceptable to the Bank in its sole discretion:

(a) The Acknowledgment and Agreement of Guarantor set forth at the end of this
Amendment, duly executed by Cellu Tissue.

(b) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of governors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of organization
and operating agreement of the Borrower, which were previously certified and
delivered to the Bank continue in full force and effect and have not been
amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) setting forth the sample signatures of each of the officers
and agents of the Borrower authorized to execute and deliver this Amendment and
all other documents, agreements and certificates on behalf of the Borrower.

(c) A Certificate of the Secretary of the Cellu Tissue certifying as to (i) the
resolutions of the board of governors of the Cellu Tissue approving the
execution and delivery of this Amendment, (ii) attaching a true and correct copy
of the articles of incorporation and bylaws of the Cellu Tissue which will
become effective on the Closing Date, and (iii) setting forth the sample
signatures of each of the officers and agents of the Cellu Tissue authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Cellu Tissue.

9. Expiration and Renewal of Bonds Letter of Credit. Pursuant to Section 2.10(a)
of the Reimbursement Agreement, the Bonds Letter of Credit will expire on
February 15, 2011, and may thereafter be renewed from time to time if the Bank
decides to renew the Bonds Letter of Credit upon request of the Borrower.
Section 2.10(a) provides that any such renewal shall be for an additional period
of at least twelve (12) months. The Borrower is hereby notified that while the
Bank will consider requests for renewal by the Borrower pursuant to
Section 2.10(a), any such renewals shall be for an additional period of not more
than twelve (12) months.

10. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

(a) The Borrower has all requisite power and authority to execute this Amendment
and to perform all of its obligations hereunder, and this Amendment has been
duly executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’

 

-4-



--------------------------------------------------------------------------------

rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary limited liability company action and
do not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any Governmental Rule, or the articles of organization or
limited liability company agreement of the Borrower, or (iii) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other material agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article VII of the
Reimbursement Agreement are correct in all material respects on and as of the
date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.

11. References. All references in the Reimbursement Agreement to “this
Agreement” shall be deemed to refer to the Reimbursement Agreement as amended
hereby; and any and all references in the Loan Documents to the Reimbursement
Agreement shall be deemed to refer to the Reimbursement Agreement as amended
hereby.

12. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Reimbursement Agreement or breach, default or event of default
under any Loan Document or other document held by the Bank, whether or not known
to the Bank and whether or not existing on the date of this Amendment.

13. Release. The Borrower and Cellu Tissue by signing the Acknowledgment and
Agreement of Guarantor set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Bank, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower or Cellu Tissue has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

14. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Reimbursement Agreement to pay or reimburse the Bank on demand for all costs and
expenses incurred by the Bank in connection with the Reimbursement Agreement,
the Loan Documents and all other documents contemplated thereby, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the

 

-5-



--------------------------------------------------------------------------------

generality of the foregoing, the Borrower specifically agrees to pay all fees
and disbursements of counsel to the Bank for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto whether or not this Amendment becomes
effective. The Borrower hereby agrees that the Bank may, at any time or from
time to time in its sole discretion and without further authorization by the
Borrower, make a loan to the Borrower under the Reimbursement Agreement, or
apply the proceeds of any loan, for the purpose of paying any such fees,
disbursements, costs and expenses and the fees required under paragraph 7
hereof.

15. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

[Remainder of this page intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

ASSOCIATED BANK, NATIONAL ASSOCIATION     CELLU TISSUE-CITYFOREST LLC       By  

/s/ David Morris

By  

/s/ Paul E. Way

      Name: David Morris   Paul E. Way       Title: Chief Financial Officer  
Its: Senior Vice President                  

 

-7-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

The undersigned, a guarantor of the indebtedness of Cellu Tissue CityForest,
LLC, a Minnesota limited liability company (the “Borrower”) to Associated Bank,
National Association. (the “Bank”) pursuant to a Guaranty dated as of March 21,
2007, (the “Guaranty”), hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms (including without limitation the release
set forth in paragraph 13 of the Amendment) and execution thereof;
(iii) reaffirms its obligations to the Bank pursuant to the terms of his its
Guaranty; and (iv) acknowledges that the Bank may amend, restate, extend, renew
or otherwise modify the Reimbursement Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under its
Guaranty for all of the Borrower’s present and future indebtedness to the Bank.

 

CELLU TISSUE HOLDINGS, INC. By  

/s/ David Morris

  Name: David Morris   Title: Chief Financial Officer